Name: Council Decision (EU) 2018/180 of 29 January 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  European construction;  marketing;  monetary economics;  international affairs
 Date Published: 2018-02-07

 7.2.2018 EN Official Journal of the European Union L 33/1 COUNCIL DECISION (EU) 2018/180 of 29 January 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement. (3) Regulation (EU) No 910/2014 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Annex XI (Electronic communication, audiovisual services and information society) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (1) is to be incorporated into the EEA Agreement. (2) Regulation (EU) No 910/2014 repeals Directive 1999/93/EC of the European Parliament and of the Council (2), which is incorporated into the EEA Agreement and which is consequently to be repealed under the EEA Agreement. (3) Annex XI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 5l (Directive 1999/93/EC of the European Parliament and of the Council) of Annex XI to the EEA Agreement is replaced by the following: 32014 R 0910: Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) In Article 14(1), the words , or between an EFTA State and the third country in question or an international organisation shall be inserted after the words Article 218 TFEU. (b) The Contracting Parties shall keep each other informed as regards the negotiation and conclusion of agreements referred to in Article 14(1) and, upon request, consultations shall take place within the EEA Joint Committee. (c) Whenever the European Union negotiates an agreement referred to in Article 14(1), it shall endeavour to obtain equal treatment for qualified trust services provided by qualified trust service providers established in the EFTA States. (d) In Article 51, as regards the EFTA States: (i) in paragraph 3, the words 1 July 2017 shall read six months after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision]; (ii) in paragraph 4, the words from 2 July 2017 shall read after six months from the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦[this decision].. Article 2 The texts of Regulation (EU) No 910/2014 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 257, 28.8.2014, p. 73. (2) OJ L 13, 19.1.2000, p. 12. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]